PER CURIAM.
This, is an appeal by the defendants, Long Construction Company, Inc., Richardson Contractors, Inc. and Vaughn Paving Company, Inc., from a final summary decree of foreclosure of three mortgages on the same property in favor of the plaintiff, Donald E. Bleakley.
The court has carefully considered the record on appeal, all the issues raised and the briefs and oral argument of counsel for the parties. From such consideration we find there was no genuine issue of material fact presented to the trial court.
Accordingly, the decree is affirmed.
ANDREWS, Acting C. J., CROSS, J., and MINNET, JAMES F., Associate Judge, concur.